Citation Nr: 0429296	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for emphysema.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for residuals of a 
right thigh injury. 

5.  Entitlement to service connection for a hearing loss 
disability.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

7.  Entitlement to service connection for frostbite of the 
feet.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination by 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of service connection for a hearing loss 
disability, frostbite of the feet, and PTSD are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

At the time of his June 2004 Board hearing, the veteran 
indicated that he no longer wished to pursue claims of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, for emphysema, for hypertension, 
and for residuals of a right thigh injury.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issues of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, for emphysema, for hypertension, and for 
residuals of a right thigh injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through testimony at his June 2004 hearing before the 
undersigned Law Judge, and in writing, by way of a statement 
in support of claim received at the time of the hearing, 
withdrew his appeal as to the issues of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine, emphysema, hypertension, and residuals of a 
right thigh injury.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice as it 
relates to these issues.




ORDER

The appeal, as to the issues of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, for emphysema, for hypertension, and for residuals of 
a right thigh injury, is dismissed.


REMAND

With regard to the claims of service connection for hearing 
loss disability, for frostbite of the feet, and for PTSD, the 
Board notes that all but two the veteran's service medical 
records are missing and are reported to have been destroyed 
in the 1973 fire at the National Personnel Records Center.  
The RO has made several unsuccessful attempts to locate 
alternate records.  

The veteran has offered contentions throughout the appeal to 
the effect that he served in Korea and was involved in 
combat.  He told one medical examiner that he was awarded the 
combat infantryman badge.  A copy of a service record 
pertaining to his upcoming separation notes that the veteran 
was to be given a DD Form 214.  With regard to these items, 
and any other decorations or documents which the veteran may 
have in his possession, he is hereby advised of the need to 
submit all such pertinent evidence.  

Although the RO has made extensive efforts to locate 
additional service records, the Board believes an appropriate 
request should be made to verify the veteran's claimed 
service in Korea as well as the unit he was assigned to.  
Additional development to ascertain the combat history of 
such unit may be appropriate depending on the results of the 
request.  An appropriate request to verify all service awards 
and decorations should also be made.   

As to the issue of service connection for PTSD, the Board 
notes that at the time of his June 2004 hearing, the veteran 
indicated that he was in Korea from July 1952 to December 
1952 and that he was attached to the 45th Infantry Division 
and 45th Recon Company.  He reported that he observed an 
individual named George Taylor sustain injuries and an 
individual named Dan Zezer go missing-in-action during that 
time frame.  Appropriate action to attempt to verify these 
incidents should be accomplished. 

Although the claims file includes an August 2003 power of 
attorney naming The American Legion as the veteran's 
representative other communications have been received from 
the North Carolina Division of Veterans Affairs.  
Clarification of representation is therefore necessary. 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be asked to submit 
all pertinent evidence in his possession, 
including but not limited to a DD Form 
214, and evidence that he was awarded the 
combat infantryman badge and other 
decorations.  The veteran should also be 
asked to clarify representation and 
should be advised that VA will consider 
The American Legion to be his proper 
representative unless he advised 
differently. 

2.  The RO should contact the appropriate 
service department unit and request 
verification of the veteran's claimed 
service in Korea from July 1952 to 
December 1952 as well as verification of 
his claimed assignment to the 45th 
Infantry Division and 45th Recon Company, 
and verification of any awards or 
decorations he received.  

3.  The RO should then furnish all 
necessary information to U.S. Armed 
Services Center for Research of Unit 
Records (CRUR) and request information on 
the combat history of the 45th Infantry 
Division and 45th Recon Company in 1952 
as well as any information regarding 
injuries or the capture of George Taylor 
and Dan Zezer during that period. 

4.  If, and only if, a stressor or 
stressors is/are verified by USASCRUR, 
the veteran should be scheduled for a VA 
psychiatric examination to ascertain if 
he suffers from PTSD related to the 
verified stressor or stressors.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review in connection with the 
examination.  Any 
psychiatric/psychological tests deemed 
appropriate and necessary by the examiner 
should be conducted.  A detailed 
rationale should be provided for all 
opinions expressed 

5.  If the veteran's service in Korea is 
verified, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any current 
hearing loss.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to respond to the following:  
Is it at least as likely as not that any 
current hearing loss is related to the 
veteran's period of service, including as 
a result of noise exposure inservice?  

6.  If the veteran's service in Korea is 
verified, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any current 
residuals of frostbite of the feet, if 
present.   All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any residuals of 
frostbite of the feet, if found, are 
related to the veteran's period of 
service, including as a result of his 
service in Korea.  

7.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



